        Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 1 of 15




                                               U.S. Department of !~. ti              0 F'H3:~t3
                                                                                      T+JEW _HAUEN

                                               United States Attorney
                                               District of Connecticut



                                              Connecticut Financial Center    (203)821-3700
                                              157 Church Street, 25'h Floor   Fax (203) 773-5376
                                              New Haven, Connecticut 06510    wwwjuslice.gov/usao/ct




                                               February 27, 2020

Robert C. Mirto
Mirto & Rasile, LLC
295 Main Street
West Haven, CT 06516

       Re:   United States v. Orlando Martinez a.k.a. "Bolo"
             Case No. 3:19CR276(VLB)

Dear Attorney Mirto:

       This letter confirms the plea agreement between your client, Orlando

Martinez a.k.a. "Bolo" (the "defendant"), and the United States Attorney's Office

for the District of Connecticut (the "Government") in this criminal matter.

       In consideration for the benefits offered under this agreement, the

defendant agrees to plead guilty to Count One of the Superseding Indictment

charging him with conspiracy to distribute, and to possess with intent to

distribute, a mixture and substance containing a detectable amount of heroin and

a mixture and substance containing a detectable amount of fentanyl in violation

of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)(i), 841(b)(1)(C) and

846.
         Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 2 of 15

Attorney Robert Mirto, Esq.
Page2

       The defendant understands that, to be guilty of this offense, the following

essential elements must be satisfied:

       1. From approximately May 2019 through October 2019, there was an
          agreement between two or more_persons to possess with the intent to
          distribute and to distribute a mixture and substance containing a
          detectable amount of heroin and a mixture an(# s~t~n? containing a
          detectable amount of ceeame; -f!~t-#4,.,Y J. . (/~/~ ~ ~

       2. During the existence of the conspiracy, the defendant knowingly,
          willfully, and voluntarily became a participant in, or a member of, the
          agreement, and did so with the intention of furthering an objective of the
          conspiracy; and

       3. The defendant knew or reasonably should have foreseen that an object
          of the conspiracy involved the possession with intent to distribute and
          distribution of 100 grams or more of a mixture and substance
          containing a detectable amount of heroin.

THE PENAL TIES

       Imprisonment

       This offense carries a mandatory minimum penalty of five years of

imprisonment and a maximum penalty of forty years of imprisonment.

       Supervised Release

       In addition, the Court must impose a term of supervised release of at least

four years and as much as life to begin after any term of imprisonment. 21 U.S.C.

§ 841(b)(1)(B)(ii). The defendant understands that should he violate any condition

of supervised release, he may be required to serve a further term of imprisonment

of up to three years with no credit for time already spent on supervised release.



       This offense carries a maximum fine of $5,000,000. The defendant is also

subject to the alternative fine provision of 18 U.S.C. § 3571. Under this section,
             Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 3 of 15

Attorney Robert Mirto, Esq.
Page 3

the maximum fine that may be imposed on the defendant is the greatest of the

following amounts: (1) twice the gross gain to the defendant resulting from the

offense; (2) twice the gross loss resulting from the offense; (3) $250,000; or (4)

the amount specified in the section defining the offense, which is $5,000,000.

          Special Assessment

          In addition, the defendant is obligated by 18 U.S.C. § 3013 to pay a special

assessment of $100 on each count of conviction. The defendant agrees to pay
                                                                      of
the special assessment to the Cler.!5-Jof the Court on the day tt..q;ullty pleils

a
 i:      t
      el p ed.
                 e50bt'-GY? v)-f{) if-,,.
                                   :..J
                                            {/.;-/
                                                     v/J~ 1n----- ~
                                                              1'~




          Interest, penalties and fines

          Unless otherwise ordered, should the Court impose a fine of more than

$2,500 as part of the sentence, interest will be charged on the unpaid balance of

the fine not paid within 15 days after the judgment date. 18 U.S.C. § 3612(f).

Other penalties and fines may be assessed on the unpaid balance of a fine

pursuant to 18 U.S.C. § 3572(h), (i) and § 3612(g).

          Forfeiture

          The defendant agrees to hold the United States, its agents and employees

harmless from any claims whatsoever in connection with the seizure or forfeiture

of any assets covered by this agreement. The defendant further agrees to waive

all constitutional and statutory challenges in any manner to any forfeiture carried

out in accordance with this plea agreement on any grounds. The defendant also

understands and agrees that by virtue of his plea of guilty he waives any rights or

cause of action to claim that he is a "substantially prevailing party" for the
        Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 4 of 15

Attorney Robert Mirto, Esq
Page 4

purpose of recovery of attorney fees and other litigation costs in any related

forfeiture proceeding pursuant to 28 U.S. C. § 2465(b)(1 ).


THE SENTENCING GUIDELINES

       Applicability

       The defendant understands that the Court is required to consider any

applicable Sentencing Guidelines as well as other factors enumerated in 18

U.S.C. § 3553(a) to tailor an appropriate sentence in this case and is not bound by

this plea agreement. The defendant agrees that the Sentencing Guideline

determinations will be made by the Court, by a preponderance of the evidence,

based upon input from the defendant, the Government, and the United States

Probation Office. The defendant further understands that he has no right to

withdraw his guilty plea if his sentence or the Guideline application is other than

he anticipated, including if the sentence is outside any of the ranges set forth in

this agreement.

       Acceptance of Responsibility

       At this time, the Government agrees to recommend that the Court reduce

by two levels the defendant's adjusted offense level under § 3E1 .1 (a) of the

Sentencing Guidelines, based on the defendant's prompt recognition and

affirmative acceptance of personal responsibility for the offense. Moreover,

should the defendant qualify for a decrease under § 3E1 .1 (a) and his offense level

determined prior to the operation of subsection (a) is level 16 or greater, the

Government will file a motion with the Court pursuant to§ 3E1 .1 (b) which

recommends that the Court reduce the defendant's Adjusted Offense Level by
         Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 5 of 15

Attorney Robert Mirto, Esq.
Page5

one additional level based on his prompt notification of his intention to enter a

plea of guilty. The defendant understands that the Court is not obligated to

accept the Government's recommendations on the reductions.

       The above-listed recommendations are conditioned upon the defendant's

affirmative demonstration of acceptance of responsibility, by (1) truthfully

admitting the conduct comprising the offense(s) of conviction and truthfully

admitting or not falsely denying any additional relevant conduct for which the

defendant is accountable under § 181 .3 of the Sentencing Guidelines, and (2)

disclosing to the United States Attorney's Office and the United States Probation

Office a complete and truthful financial statement detailing the defendant's

financial condition. The defendant expressly authorizes the United States

Attorney's Office to obtain a credit report concerning the defendant.

       In addition, the Government expressly reserves the right to seek denial of

the adjustment for acceptance of responsibility if the defendant engages in any

acts, unknown to the Government at the time of the signing of this agreement,

which (1) indicate that the defendant has not terminated or withdrawn from

criminal conduct or associations(§ 3E1 .1 of the Sentencing Guidelines); (2) could

provide a basis for an adjustment for obstructing or impeding the administration

of justice(§ 3C1 .1 of the Sentencing Guidelines); or (3) constitute a violation of

any condition of release. Moreover, the Government reserves the right to seek

denial of the adjustment for acceptance of responsibility if the defendant seeks to

withdraw his guilty plea or takes a position at sentencing, or otherwise, which, in

the Government's assessment, is inconsistent with affirmative acceptance of
         Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 6 of 15

Attorney Robert Mirto, Esq.
Page 6

personal responsibility. The defendant understands that he may not withdraw his

plea of guilty if, for the reasons explained above, the Government does not make

one or both of the recommendations or seeks denial of the adjustment for

acceptance of responsibility.

       Determination of Quantity

       The parties agree and acknowledge that the determination of the quantity

of heroin and fentanyl, which was part of the defendant's relevant and readily

foreseeable conduct as a result of his role in the conspiracy, will be determined

by the Court at sentencing by a preponderance of the evidence standard.

However, the defendant expressly agrees and stipulates that the quantity of the

mixtures and substances containing heroin and fentanyl that was reasonably

foreseeable to him as a result of his role in the charged conspiracy, was the

equivalent of at least 100 kilograms but less than 400 kilograms of converted

drug weight or at least 100 grams but less than 400 grams of heroin, and he

waives any right to a jury trial or a sentencing hearing on the issue of the quantity

of controlled substances involved in the offense.

       Guideline Stipulation

       The parties agree as follows:

       The Guidelines Manual in effect on the date of sentencing is used to

determine the applicable Guidelines range.

       The defendant's base offense level under U.S.S.G. § 2D1.1(c)(8) is 24.

Three levels are subtracted under U.S.S.G. § 3E1 .1 for acceptance of

responsibility, as noted above, resulting in a total offense level of 21 based on the
          Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 7 of 15

Attorney Robert Mirto, Esq.
Page 7

parties' agreement that the quantity of heroin and fentanyl reasonably

foreseeable to the defendant as a result of his role in the conspiracy was at least

100 kilograms but less than 400 kilograms of converted drug weight ..

         Based on an initial assessment, the parties agree that the defendant falls

within Criminal History Category V. The parties reserve the right to recalculate

the defendant's Criminal History Category and corresponding sentencing ranges

if this initial assessment proves inaccurate.

         A total offense level of 21, assuming a Criminal History Category V, would

result in a range of 70 to 87 months of imprisonment (sentencing table) and a fine

range of $15,000 to $150,000, U.S.S.G. § 5E1.2(c)(3). The defendant is also

subject to a supervised release term of 4 years to a lifetime term. U.S.S.G. §

5D1.2.

         The Government and the defendant reserve their rights to seek a departure

or a non-Guidelines sentence, and both sides reserve their right to object to a

departure or a non-Guidelines sentence.

         The defendant understands that the Court is not bound by this agreement

on the Guideline ranges specified above. The defendant further understands that

he will not be permitted to withdraw the guilty plea if the Court imposes a

sentence outside any of the ranges set forth in this agreement.

         In the event the United States Probation Office or the Court contemplates

any sentencing calculations different from those stipulated by the parties, the

parties reserve the right to respond to any inquiries and make appropriate legal

arguments regarding the proposed alternate calculations. Moreover, the parties
         Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 8 of 15

Attorney Robert Mirto, Esq.
Page8

reserve the right to defend any sentencing determination, even if it differs from

that stipulated by the parties, in any post-sentencing proceeding.

       Information to the Court

       The Government reserves its right to address the Court with respect to an

appropriate sentence to be imposed in this case. Moreover, the Government will

discuss the facts of this case, including information regarding the defendant's

background and character, 18 U.S.C. § 3661, with the United States Probation

Office and will provide the Probation Officer with access to material in its file,

with the exception of grand jury material.



WAIVER OF RIGHTS

       The defendant acknowledges and agrees that he is knowingly, intelligently,

and voluntarily waiving the following rights:

       Waiver of Trial Rights and Consequences of Guilty Plea

       The defendant understands that he has the right to be represented by an

attorney at every stage of the proceeding and, if necessary, one will be appointed

to represent him.

       The defendant understands that he has the right to plead not guilty or to

persist in that plea if it has already been made, the right to a public trial, the right

to be tried by a jury with the assistance of counsel, the right to confront and

cross-examine the witnesses against him, the right not to be compelled to

incriminate himself, the right to testify and present evidence, and the right to

compel the attendance of witnesses to testify in his defense. The defendant
         Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 9 of 15

Attorney Robert Mirto, Esq.
Page 9

understands that by pleading guilty he waives those rights and that, if the plea of

guilty is accepted by the Court, there will not be a further trial of any kind.

       The defendant understands that, if he pleads guilty, the Court may ask him

questions about each offense to which he pleads guilty, and if he answers those

questions falsely under oath, on the record, and in the presence of counsel, his

answers may later be used against him in a prosecution for perjury or making

false statements.

       Waiver of Statute of Umitations

       The defendant agrees that, should the conviction following defendant's

guilty plea be vacated for any reason, then any prosecution that is not time-

barred by the applicable statute of limitations on the date of the signing of this

plea agreement (including any indictment or counts the Government has agreed

to dismiss at sentencing pursuant to this plea agreement) may be commenced or

reinstated against the defendant, notwithstanding the expiration of the statute of

limitations between the signing of this plea agreement and the commencement or

reinstatement of such prosecution. The defendant agrees to waive all defenses

based on the statute of limitations with respect to any prosecution that is not

time-barred on the date the plea agreement is signed.

      Waiver of Right to Challenge Conviction

       The defendant acknowledges that under certain circumstances he is

entitled to challenge his conviction. By pleading guilty, the defendant waives his

right to appeal or collaterally attack his conviction in any proceeding, including

but not limited to a motion under 28 U.S.C. § 2255 and/or§ 2241. In addition to
        Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 10 of 15

Attorney Robert Mirto, Esq.
Page JO

any other claims he might raise, the defendant waives his right to challenge his

conviction based on (1) any non-jurisdictional defects in the proceedings before

entry of this plea, (2) a claim that the statute(s) to which the defendant is pleading

guilty is unconstitutional, and (3) a claim that the admitted conduct does not fall

within the scope of the statute. This waiver does not preclude the defendant from

raising a claim of ineffective assistance of counsel in an appropriate forum.

          Waiver of Right to Appeal or Collaterally Attack Sentence

       The defendant acknowledges that under certain circumstances, he is

entitled to challenge his sentence. In consideration for the benefits offered under

this agreement, the defendant agrees not to appeal or collaterally attack the

sentence in any proceeding, including but not limited to a motion under 28 U.S.C.

§ 2255 and/or§ 2241 if that sentence does not exceed 60 months of

imprisonment, a lifetime term of supervised release, and a $100 special

assessment, even if the Court imposes such a sentence based on an analysis

different from that specified above. The Government and the defendant agree

that this waiver applies regardless of whether the term of imprisonment is

imposed to run consecutively to or concurrently with, in whole or in part, the

undischarged portion of any other sentence that has been imposed on the

defendant at the time of sentencing in this case. Furthermore, the parties agree

that any challenge to the defendant's sentence that is not foreclosed by this

provision will be limited to that portion of the sentencing calculation that is

inconsistent with (or not addressed by) this waiver. This waiver does not
          Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 11 of 15

Attorney Robert Mirto, Esq.
Page 11

preclude the defendant from raising a claim of ineffective assistance of counsel

in an appropriate forum.

       Waiver of Challenge to Plea Based on Immigration Consequences

       The defendant understands that pleading guilty may have consequences

with respect to his immigration status if he is not a citizen of the United States.

Under federal law, non-citizens are subject to removal for a broad range of

crimes, including the offense(s) to which the defendant is pleading guilty.

Indeed, because the defendant is pleading guilty to conspiracy to possess with

the intent to distribute and to distribute narcotics, removal is presumptively

mandatory. Likewise, if the defendant is a naturalized citizen of the United States,

pleading guilty may result in denaturalization and removal. Removal,

denaturalization, and other immigration consequences are the subject of a

separate proceeding, however, and the defendant understands that no one,

including his attorney or the district court, can predict to a certainty the effect of

his conviction on his immigration status. The defendant nevertheless affirms that

he wants to plead guilty regardless of any immigration consequences that his

plea may entail, even if the consequence is automatic removal from the United

States.

       The defendant understands that he is bound by his guilty plea regardless

of the immigration consequences of the plea. Accordingly, the defendant waives

any and all challenges to his guilty plea and to his sentence based on those

consequences, and agrees not to seek to withdraw his guilty plea, or to file a

direct appeal or any kind of collateral attack challenging his guilty plea,
        Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 12 of 15

Attorney Robert Mirto, Esq.
Page 12

conviction or sentence, based on the immigration consequences of his guilty

plea, conviction or sentence. This waiver does not preclude the defendant from

raising a claim of ineffective assistance of counsel in the appropriate forum.

ACKNOWLEDGMENT OF GUil T AND VOLUNTARINESS OF PLEA

       The defendant acknowledges that he is entering into this agreement and is

pleading guilty freely and voluntarily because he is guilty. The defendant further

acknowledges that he is entering into this agreement without reliance upon any

discussions between the Government and him (other than those described in the

plea agreement letter), without promise of benefit of any kind (other than the

concessions contained in the plea agreement letter), and without threats, force,

intimidation, or coercion of any kind. The defendant further acknowledges his

understanding of the nature of the offense to which he is pleading guilty,

including the penalties provided by law. The defendant also acknowledges his

complete satisfaction with the representation and advice received from his

undersigned attorney. The defendant and his undersigned counsel are unaware

of any conflict of interest concerning counsel's representation of the defendant in

the case.

SCOPE OF THE AGREEMENT

       The defendant acknowledges that this agreement is limited to the

undersigned parties and cannot bind any other federal authority, or any state or

local authority. The defendant acknowledges that no representations have been

made to him with respect to any civil or administrative consequences that may

result from this plea of guilty because such matters are solely within the province
        Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 13 of 15

Attorney Robert Mirto, Esq.
Page 13

and discretion of the specific administrative or governmental entity involved.

Finally, the defendant acknowledges that this agreement has been reached

without regard to any civil tax matters that may be pending or which may arise

involving him.

COLLATERAL CONSEQUENCES

       The defendant understands that he will be adjudicated guilty of each

offense to which he has pleaded guilty and may thereby be deprived of certain

federal benefits as provided in 21 U.S.C. § 862 and will be deprived of certain

rights, such as the right to hold public office, to serve on a jury, to possess

firearms and ammunition, and in some states, the right to vote. Further, the

defendant understands that if he is not a citizen of the United States, a plea of

guilty may result in removal from the United States, denial of citizenship, and

denial of admission to the United States in the future. The defendant

understands that pursuant to section 203(b) of the Justice For All Act, the Federal

Bureau of Prisons or the United States Probation Office will collect a DNA sample

from the defendant for analysis and indexing. Finally, the defendant understands

that the Government reserves the right to notify any state or federal agency by

which he is licensed, or with which he does business, as well as any current or

future employer of the fact of his conviction.

SATISFACTION OF FEDERAL CRJMINAL LIABILITY; BREACH

       The defendant's guilty plea, if accepted by the Court, will satisfy the federal

criminal liability of the defendant in the District of Connecticut as a result of his
        Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 14 of 15

Attorney Robert Mirto, Esq
Page 14

participation in the offense conduct, which forms the basis of the Superseding

Indictment in this case.

       The defendant understands that if, before sentencing, he violates any term

or condition of this agreement, engages in any criminal activity, or fails to appear

for sentencing, the Government may void all or part of this agreement. If the

agreement is voided in whole or in part, the defendant will not be permitted to

withdraw his guilty plea.

NO OTHER PROMISES

       The defendant acknowledges that no other promises, agreements, or

conditions have been entered into other than those set forth in this plea

agreement, and none will be entered into unless set forth in writing, signed by all

the parties.
          Case 3:19-cr-00276-VLB Document 206 Filed 02/27/20 Page 15 of 15

Attorney Robert Mirto, Esq.
Page 15


         This letter shall be presented to the Court, in open court, and filed in this
case.

                                          Very truly yours,

                                          JOHN H. DURHAM
                                          UNITED STATES ATTORNEY




                                       ~  JOCELYN COURTNEY KAOUTZANIS
                                          ASSISTANT UNITED STATES ATTORNEYS

         The defendant certifies that he has read this plea agreement letter and its

attachment(s) or has had it read or translated to him, that he has had ample time

to discuss this agreement and its attachment(s) with counsel and that he fully

understands and accepts its terms.




ORLANDO MARTiNEZ                                 Date
The Defendant

         I have thoroughly read, reviewed and explained this plea agreement and its

attachment(s) to my client who advises me that he understands and accepts its

terms.




ROBERT MIRTO, ESQ.                              Date
Attorney for the Defendant
